Citation Nr: 1033283	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right hand condition.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1975 to July 1976, 
as well as active duty for training service (ADT) from January 
1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a right hand condition.  The Veteran 
subsequently timely appealed the issue.

The Veteran testified in a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in May 2010 in Detroit, 
Michigan; a transcript of that hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran is currently shown to have a 
diagnosis of reflex sympathetic dystrophy with probable early 
arthritis in his right hand.  

The Veteran's service treatment records indicate that during the 
Veteran's National Guard enlistment examination in October 1973 
his right hand was noted as being swollen.  The Veteran's April 
1974 examination during service indicated that his right hand was 
normal, but he reported at that time that he had had broken bones 
in his past medical history, but which bones were broken were not 
noted.  The Veteran's April 1976 separation examination noted 
that his right hand was normal at separation.  None of the 
intervening service treatment records indicate that the Veteran 
had treatment for or a diagnosis of any right hand condition in 
service.

However, the Veteran submitted a picture in support of his claim 
in September 2006 depicting the Veteran wearing a black-painted 
cast.  With that picture, the Veteran stated he injured his right 
hand during an accident while participating in "war games" in 
Germany.  He stated that he was casted and wore the cast for 
approximately three or four months.  He stated he was told at 
that time he would have trouble with his hand later on.

The Veteran further testified in his May 2010 hearing that he was 
treated at a dispensary in Grafenwohr, Germany in 1975.  He 
further indicated that he was not given an x-ray at the time of 
his injury, but that they just put a cast on, which he wore for 
approximately four months.  He stated that he injured his hand 
when it was crushed when he tried to prevent someone from falling 
off a truck he was riding in.  The Veteran indicated that it was 
a crushing-type injury.  The record is unclear as to whether it 
was a heavy object or a person which fell on the Veteran's hand.  
Prior statements from the Veteran indicated that the Veteran had 
fallen five feet when he was putting up "camo netting" on the 
back of an "ammo carrier" and "somehow broke [his] right 
hand."  The Veteran indicated that this occurred in Graff, 
Germany (Grafenwohr) in either June or July 1975.  An April 2009 
records request indicated that there was no listing for Graff, 
Germany (Grafenwohr) shown in the index.

The Veteran also clarified in his May 2010 hearing that he was in 
a fight and that his hand was swollen in 1973 when he was 
enlisted.  

The Board further notes that the Veteran testified in his May 
2010 hearing that he had not had any right hand injuries since 
his injury in 1975.  However, the Board notes that the Veteran 
reported a projectile injury to his right hand, with a weight of 
approximately 200 pounds, five years prior to that July 2006 VA 
treatment note.  Moreover, the August 2006 bone scan noted that 
the Veteran's medical history noted a right hand injury 15 year 
prior to the bone scan.  The Board notes that such an injury is 
approximate five years after the Veteran's discharge in 1976.

The Board notes that the picture from the Veteran's military 
service demonstrates that the Veteran had a cast on his right 
arm; thus, while no service treatment records indicate any in-
service injury, the Board finds that the evidence demonstrates 
that an injury occurred in service.  Thus, the Board must remand 
this case because a VA examination is necessary in this case.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 
79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).

Additionally, the Board finds that there may be outstanding 
records which are relevant to the case, but which have not been 
obtained.  First, the Board notes that the Veteran's service 
personnel records have not been obtained and no attempt has been 
made to obtain those records.  Those records are potentially 
relevant in corroborating the Veteran's military service in 
Germany in 1975, as well as where he was deployed in the field 
during that time.  Such information may better aid in searching 
for hospital or other treatment records which demonstrate the 
extent of the Veteran's injury in 1975.  Moreover, the records 
request from April 2009 is unclear as to whether the Veteran 
served in Germany in 1975 or whether he was treated at the 
dispensary in Grafenwohr or any other medical facility in Germany 
during his period of service.  

Since no personnel records were obtained and the records request 
is unclear as to whether there are any records available, VA has 
not fulfilled its duty to assist in obtaining potentially 
relevant records in this case.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c) (2009).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records 
from the Detroit VA Medical Center that 
relate to the Veteran's right hand disorder 
since December 2007 and associate them with 
the claims file.

2.  Attempt to obtain the Veteran's service 
treatment records from March 1975 to July 
1976 through official sources, to include the 
Veteran's National Guard unit.  If the 
records are unavailable and further attempts 
would be futile, the claims file should be so 
annotated and the Veteran notified of such. 

3.  Attempt to obtain the Veteran's service 
personnel records through official sources.  
If the records are unavailable and further 
attempts would be futile, the claims file 
should be so annotated and the Veteran 
notified of such.

4.  Attempt to obtain clinical treatment 
records from Grafenwohr, Germany (or other 
area as dictated by the Veteran's service 
personnel records) or any other 
dispensary/infirmary where the Veteran may 
have been treated in during his deployment 
for field training.  Specifically, request 
the National Personnel Records Center (NPRC) 
to provide clinical records, as distinct from 
individual treatment records.  If the records 
are unavailable and further attempts would be 
futile, the claims file should be so 
annotated and the Veteran notified of such.

5.  After completion of the above development 
to the extent possible, the Veteran should be 
scheduled for a VA orthopedic examination in 
order to obtain an opinion as to whether his 
current right hand condition is related to 
service.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be conducted, 
including x-rays, and the results reported in 
detail.  

Following examination and review of the 
claims file, the examiner should provide a 
diagnosis for any right hand condition found, 
including reflex sympathetic dystrophy and/or 
arthritis.  The VA examiner should then 
discuss the relationship of the Veteran's 
right hand condition to service, including 
the following:

(a)	Whether the Veteran's claimed right 
hand condition clearly and unmistakably 
pre-existed entrance into military 
service?  The VA examiner is asked to 
discuss the Veteran's October 1973 
enlistment examination, the Veteran's 
testimony noting that he had swelling in 
his hand after a fight at that time, and 
the Veteran's testimony as it relates to 
the subsequent "loss of a knuckle."

(b)	If such condition is determined to 
have pre-existed entrance into service, 
the VA examiner should specifically 
opine whether such condition was 
aggravated beyond the normal progression 
of that disease as a result of his 
military service, to include any 
crushing-type injury during service?

(c)	If the right hand condition is not 
found to have pre-existed entrance into 
service, the VA examiner should opine as 
to whether any diagnosed right hand 
condition is at least as likely as not 
(50 percent probably) related to the 
Veteran's service, to include a reported 
crushing-type injury suffered in service 
for which he was casted for 
approximately three to four months.

A rationale for any opinion expressed 
should be provided.  

6.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection for a right hand condition.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and be given the opportunity to 
respond thereto before the case is returned 
to the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


